SHARP, W., Judge.
Carter was sentenced to three years incarceration followed by two years on community control. The applicable sentencing guidelines permitted range (including the one cell increase for violation of community control) was “community control or one to four and one-half years incarceration.” (emphasis supplied) Fla.R.Crim.P. 3.988(d). No “departure reasons” were given;
We vacate the sentence and remand for resentencing because the applicable maximum sentencing range does not permit a sentence which combines incarceration and community control, without departure reasons. State v. VanKooten, 522 So.2d 830 (Fla.1988).
Sentence VACATED; REMANDED for resentencing.
DAUKSCH and HARRIS, JJ., concur.